Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 19, 2021 has been entered.
Claims 1, 5, 11, 15, and 21-24 have been amended.  Claim 28-29 have been added.  Claims 1, 3-11 and 13-29 are subject to examination and have been examined.

Response to Arguments
Applicant's arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-11 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong et.al. (US Patent Application Publication, 2015/0264552, hereinafter, “Xiong”) in view of Sakai et.al. (US Patent Application Publication, 20090268825, hereinafter, “Sakai”), further in view of Ohara et.al. (US Patent Application Publication, 2020/0154484, hereinafter, “Ohara”).
Regarding claim 1, Xiong teaches:
A method for wireless communication (Xiong: The eNB 102 and UEs 104a-104d may include a radio that is configured to transmit and receive signals in a licensed wireless spectrum.  Fig. 1 and ¶ [0013]), comprising: 
identifying discovery information (Xiong: an eNB 102 may periodically allocate certain discovery resources in the form of D2D discovery regions.  Fig. 1 and ¶ [0019]) to broadcast in a discovery message as part of a device discovery procedure (Xiong: for UEs 104a-104d to transmit discovery information to discover each other.  Fig. 1 and ¶ [0019]); 
generating a discovery preamble to transmit prior to the discovery message, wherein the discovery preamble indicates an upcoming transmission of the discovery message (Xiong: The discovery information may be in the form of discovery packet with payload information or a discovery packet preceded by a discovery preamble.  Fig. 1 and ¶ [0019]); 
transmitting one or more copies of the generated discovery preamble (Xiong: transmit discovery information to discover each other.  Fig. 1 and ¶ [0019]).
Although Xiong teaches a discovery packet preceded by a discovery preamble, Xiong does not explicitly teach:
applying a first cyclic prefix to the discovery preamble and a second cyclic prefix to the discovery message, wherein the first cyclic prefix is longer than the second cyclic prefix, and
wherein a type of the first cyclic prefix is based at least in part on a frequency band associated with the discovery preamble. 
Sakai teaches:
applying a first cyclic prefix to the discovery preamble (Sakai: length Kp of the CP [cyclic prefix] of the preamble.  Fig. 1 and ¶ [0062]) and a second cyclic prefix to the discovery message (Sakai: length K of the CP of the data block [i.e., discovery message].  Fig. 1 and ¶ [0062]), wherein the first cyclic prefix is longer than the second cyclic prefix (Sakai: length Kp of the CP of the preamble is larger than the length K of the CP of the data block.  Fig. 1 and ¶ [0062]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Xiong to include the features as taught by Sakai above in order to avoid an inter-block interference from a previous block to a current block. (Sakai, ¶ [0001]).
Although Xiong-Sakai teaches a discovery packet preceded by a discovery preamble, and a cyclic prefix for the preamble is longer than a cyclic prefix for the message, Xiong-Sakai does not explicitly teach:
wherein a type of the first cyclic prefix is based at least in part on a frequency band associated with the discovery preamble. 
However, in the same field of endeavor, Ohara teaches:
wherein a type of the first cyclic prefix is based at least in part on a frequency band associated with the discovery preamble (Ohara: The user equipment 200 is capable of communicating with the base station 100 using one or more frequency bands. In the embodiment, parameters, such as subcarrier spacing, may differ depending on the frequency band. The parameters that differ depending on the frequency band include … the CP length... These parameters are signaled from the base station 100 to the user equipment 200 as a preamble format...  Fig. 1 and ¶ [0028]). 
Xiong-Sakai to include the features as taught by Ohara above so as to effectively utilize characteristics of the various frequency bands. (Ohara, ¶ [0007]).

Regarding claim 8, Xiong-Sakai-Ohara discloses on the features with respect to claim 1 as outlined above.
Xiong further teaches:
wherein a length of the first cyclic prefix is based at least in part on a frequency band in which the one or more copies of the generated discovery preamble is transmitted (Xiong: In one embodiment, a subframe includes two slots, or resource blocks, which each span a plurality of symbols (seven time periods) and subcarriers (e.g., 12 frequency bands).  In a normal cyclic prefix case, each resource block includes seven symbols, as depicted.  Fig. 2 and ¶ [0018]).

Regarding claim 9, Xiong-Sakai-Ohara discloses on the features with respect to claim 8 as outlined above.
Xiong further teaches:
wherein the frequency band in which the one or more copies of the generated discovery preamble is transmitted comprises a first frequency band and the first cyclic prefix comprises a normal cyclic prefix (Xiong: In one embodiment, a subframe includes two slots, or resource blocks, which each span a plurality of symbols (seven time periods) and subcarriers (e.g., 12 frequency bands).  In a normal cyclic prefix case, each resource block includes seven symbols, as depicted.  Fig. 2 and ¶ [0018]).

Regarding claim 10, Xiong-Sakai-Ohara discloses on the features with respect to claim 8 as outlined above.
Xiong further teaches:
wherein the frequency band in which the one or more copies of the generated discovery preamble is transmitted comprises a second frequency band and the first cyclic prefix comprises an extended cyclic prefix (Xiong: In one embodiment, a subframe includes two slots, or resource blocks, which each span a plurality of symbols (seven time periods) and subcarriers (e.g., 12 frequency bands).  In an extended cyclic prefix case, each resource block may include six symbols, for example.  Fig. 2 and ¶ [0018]).

Regarding claim 11, Xiong teaches:
A method for wireless communication (Xiong: The eNB 102 and UEs 104a-104d may include a radio that is configured to transmit and receive signals in a licensed wireless spectrum.  Fig. 1 and ¶ [0013]), comprising: 
receiving a broadcast (Xiong: for UEs 104a-104d to transmit discovery information to discover each other.  Fig. 1 and ¶ [0019]) of a discovery preamble as part of a device discovery procedure, wherein the discovery preamble indicates an upcoming transmission of a discovery message (Xiong: The discovery information may be in the form of discovery packet with payload information or a discovery packet preceded by a discovery preamble.  Fig. 1 and ¶ [0019]); and
receiving the discovery message based at least in part on receiving the broadcast of the discovery preamble (Xiong: The discovery information may be in the form of discovery packet … preceded by a discovery preamble.  Fig. 1 and ¶ [0019]).
Xiong teaches a discovery packet preceded by a discovery preamble, Xiong does not explicitly teach:
wherein a first cyclic prefix associated with the discovery preamble is longer than a second cyclic prefix associated with the discovery message, and
wherein type associated with the first cyclic prefix is based at least in part on a frequency band associated with the discovery preamble. 
However, in the same field of endeavor, Sakai teaches:
wherein a first cyclic prefix associated with the discovery preamble is longer than a second cyclic prefix associated with the discovery message (Sakai: length Kp of the CP [i.e., first cyclic prefix] of the preamble is larger than the length K of the CP [i.e., second cyclic prefix]  of the data block [i.e., message].  Fig. 1 and ¶ [0062]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Xiong to include the features as taught by Sakai above in order to avoid an inter-block interference from a previous block to a current block. (Sakai, ¶ [0001]).
Although Xiong-Sakai teaches a discovery packet preceded by a discovery preamble, and a cyclic prefix for the preamble is longer than a cyclic prefix for the message, Xiong-Sakai does not explicitly teach:
wherein type associated with the first cyclic prefix is based at least in part on a frequency band associated with the discovery preamble. 
However, in the same field of endeavor, Ohara teaches:
wherein type associated with the first cyclic prefix is based at least in part on a frequency band associated with the discovery preamble (Ohara: The user equipment 200 is capable of communicating with the base station 100 using one or more frequency bands. In the embodiment, parameters, such as subcarrier spacing, may differ depending on the frequency band. The parameters that differ depending on the frequency band include … the CP length... These parameters are signaled from the base station 100 to the user equipment 200 as a preamble format...  Fig. 1 and ¶ [0028]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Xiong-Sakai to include the features as taught by Ohara above so as to effectively utilize characteristics of the various frequency bands. (Ohara, ¶ [0007]).

Regarding claim 18, Xiong-Sakai-Ohara discloses on the features with respect to claim 11 as outlined above.
Xiong further teaches:
wherein a length of the first cyclic prefix is based at least in part on a frequency band in which the discovery preamble is received (Xiong: In one embodiment, a subframe includes two slots, or resource blocks, which each span a plurality of symbols (seven time periods) and subcarriers (e.g., 12 frequency bands).  In a normal cyclic prefix case, each resource block includes seven symbols, as depicted.  Fig. 2 and ¶ [0018]).

Regarding claim 19, Xiong-Sakai-Ohara discloses on the features with respect to claim 18 as outlined above.
Xiong further teaches:
wherein the frequency band in which the discovery preamble is received comprises a first frequency band and the first cyclic prefix comprises a normal cyclic prefix (Xiong: In one embodiment, a subframe includes two slots, or resource blocks, which each span a plurality of symbols (seven time periods) and subcarriers (e.g., 12 frequency bands).  In a normal cyclic prefix case, each resource block includes seven symbols, as depicted.  Fig. 2 and ¶ [0018]).

Regarding claim 20, Xiong-Sakai-Ohara discloses on the features with respect to claim 18 as outlined above.
Xiong further teaches:
wherein the frequency band in which the discovery preamble is received comprises a second frequency band and the first cyclic prefix comprises an extended cyclic prefix (Xiong: In one embodiment, a subframe includes two slots, or resource blocks, which each span a plurality of symbols (seven time periods) and subcarriers (e.g., 12 frequency bands).  In an extended cyclic prefix case, each resource block may include six symbols, for example.  Fig. 2 and ¶ [0018]).

Claims 3, 5, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong-Sakai-Ohara in view of Fu et.al. (US Patent Application Publication, 2020/0037329, hereinafter, “Fu”).
Regarding claim 3, Xiong-Sakai-Ohara discloses on the features with respect to claim 1 as outlined above:
Xiong-Sakai-Ohara does not explicitly teach:
generating the discovery preamble using a subcarrier spacing that is less than a subcarrier spacing used for the discovery message. 
However, in the same field of endeavor, Fu teaches:
generating the discovery preamble using a subcarrier spacing that is less than (Fu: when the subcarrier width of an OFDM symbol is 15 kHz, the CP [cyclic prefix] length is 4.67μs.  ¶ [0083]) a subcarrier spacing used for the discovery message (Fu: when the subcarrier width of an OFDM symbol is 30 kHz, the CP length is 2.34μs  ¶ [0083])  [As cited in Claim 1, the cyclic prefix length for the discovery preamble is longer than that of the discover message].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Xiong-Sakai-Ohara to include the features as taught by Fu above in order to receive downlink reference signal efficiently in wireless communication systems. (Fu, ¶ [0012]).

Regarding claim 5, Xiong-Sakai-Ohara discloses on the features with respect to claim 1 as outlined above:
Xiong-Sakai-Ohara does not explicitly teach:
wherein a length of the first cyclic prefix is based at least in part on the subcarrier spacing used to generate the discovery preamble. 
However, in the same field of endeavor, Fu teaches:
wherein a length of the first cyclic prefix is based at least in part on the subcarrier spacing used to generate the discovery preamble (Fu: the subcarrier width may be referred as `subcarrier spacing` or ` subcarrier space`... The CP [cyclic prefix] length and the subcarrier width of OFDM symbol are changed into inverse proportion.  ¶ [0083]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Xiong-Sakai-Ohara to include the features as taught by Fu above in order to receive downlink reference signal efficiently in wireless communication systems. (Fu, ¶ [0012]).

Regarding claim 13, Xiong-Sakai-Ohara discloses on the features with respect to claim 11 as outlined above:
Xiong-Sakai-Ohara does not explicitly teach:
wherein the discovery preamble is generated using a subcarrier spacing that is less than a subcarrier spacing used for the discovery message. 
However, in the same field of endeavor, Fu teaches:
wherein the discovery preamble is generated using a subcarrier spacing that is less than (Fu: when the subcarrier width of an OFDM symbol is 15 kHz, the CP [cyclic prefix] length is 4.67μs.  ¶ [0083]) a subcarrier spacing used for the discovery message (Fu: when the subcarrier width of an OFDM symbol is 30 kHz, the CP length is 2.34μs  ¶ [0083])  [As cited in Claim 1, the cyclic prefix length for the discovery preamble is longer than that of the discover message].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Xiong-Sakai-Ohara to include the features as taught by Fu above in order to receive downlink reference signal efficiently in wireless communication systems. (Fu, ¶ [0012]).

Regarding claim 15, Xiong-Sakai-Ohara discloses on the features with respect to claim 11 as outlined above:
Xiong-Sakai-Ohara does not explicitly teach:
wherein a length of the first cyclic prefix is based at least in part on the subcarrier spacing used to generate the discovery preamble. 
However, in the same field of endeavor, Fu teaches:
wherein a length of the first cyclic prefix is based at least in part on the subcarrier spacing used to generate the discovery preamble (Fu: the subcarrier width may be referred as `subcarrier spacing` or ` subcarrier space`... The CP [cyclic prefix] length and the subcarrier width of OFDM symbol are changed into inverse proportion.  ¶ [0083]).
Xiong-Sakai-Ohara to include the features as taught by Fu above in order to receive downlink reference signal efficiently in wireless communication systems. (Fu, ¶ [0012]).

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong-Sakai-Ohara in view of Mody et.al. (US Patent Application Publication, 2006/0239370, hereinafter, “Mody”).
Regarding claim 4, Xiong-Sakai-Ohara discloses on the features with respect to claim 1 as outlined above:
Xiong-Sakai-Ohara does not explicitly teach:
wherein the first cyclic prefix is longer than a maximum time offset for discovery preamble transmissions. 
However, in the same field of endeavor, Mody teaches:
wherein the first cyclic prefix is longer than a maximum time offset for discovery preamble transmissions (Mody: Preferably, the time length of the cyclic prefix is greater than the maximum time delay of a transmitted signal across the channel … the channel … may be susceptible to a variation in the delay time.  Fig. 3 and ¶ [0046]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Xiong-Sakai-Ohara to include the features as taught by Mody above in order to substantially eliminate Inter Symbol Interference. (Mody, ¶ [0046]).

Regarding claim 14, Xiong-Sakai-Ohara discloses on the features with respect to claim 11 as outlined above:
Xiong-Sakai-Ohara does not explicitly teach:
wherein the first cyclic prefix is longer than a maximum time offset for discovery preamble transmissions. 
However, in the same field of endeavor, Mody teaches:
wherein the first cyclic prefix is longer than a maximum time offset for discovery preamble transmissions (Mody: Preferably, the time length of the cyclic prefix is greater than the maximum time delay of a transmitted signal across the channel … the channel … may be susceptible to a variation in the delay time.  Fig. 3 and ¶ [0046]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Xiong-Sakai-Ohara to include the features as taught by Mody above in order to substantially eliminate Inter Symbol Interference. (Mody, ¶ [0046]).

Claims 6-7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong-Sakai-Ohara-Fu in view of Kim et.al. (US Patent Application Publication, 2011/0170435, hereinafter, “Kim ‘435”).
Regarding claim 6, Xiong-Sakai-Ohara-Fu discloses on the features with respect to claim 5 as outlined above:
Xiong-Sakai-Ohara-Fu does not explicitly teach:
wherein the subcarrier spacing used to generate the discovery preamble comprises a first subcarrier spacing and the first cyclic prefix comprises a normal cyclic prefix. 
However, in the same field of endeavor, Kim ‘435 teaches:
wherein the subcarrier spacing used to generate the discovery preamble comprises a first subcarrier spacing and the first cyclic prefix comprises a normal cyclic prefix (Kim ‘435: the LTE or LTE-A system uses the subcarriers spaced at 15 KHz intervals and the normal cyclic prefix.  Fig. 3 and ¶ [0065]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Xiong-Sakai-Ohara-Fu to include the features as taught by Kim ‘435 above in order to improve resource management efficiency and channel measurement efficiency. (Kim ‘435, ¶ [0017]).

Regarding claim 7, Xiong-Sakai-Ohara-Fu discloses on the features with respect to claim 5 as outlined above:
Xiong-Sakai-Ohara-Fu does not explicitly teach:
wherein the subcarrier spacing used to generate the discovery preamble comprises a second subcarrier spacing and the first cyclic prefix comprises an extended cyclic prefix. 
However, in the same field of endeavor, Kim ‘435 teaches:
wherein the subcarrier spacing used to generate the discovery preamble comprises a second subcarrier spacing and the first cyclic prefix comprises an extended cyclic prefix (Kim ‘435: the LTE or LTE-A system also may use the subcarriers spaced at 7.5 KHz intervals and the extended cyclic prefix.  Fig. 3 and ¶ [0065]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Xiong-Sakai-Ohara-Fu to include the features as taught by Kim ‘435 above in order to improve resource management efficiency and channel measurement efficiency. (Kim ‘435, ¶ [0017]).

Regarding claim 16, Xiong-Sakai-Ohara-Fu discloses on the features with respect to claim 15 as outlined above:
Xiong-Sakai-Ohara-Fu does not explicitly teach:
wherein the subcarrier spacing used to generate the discovery preamble comprises a first subcarrier spacing and the first cyclic prefix comprises a normal cyclic prefix. 
However, in the same field of endeavor, Kim ‘435 teaches:
wherein the subcarrier spacing used to generate the discovery preamble comprises a first subcarrier spacing and the first cyclic prefix comprises a normal cyclic prefix (Kim ‘435: the LTE or LTE-A system uses the subcarriers spaced at 15 KHz intervals and the normal cyclic prefix.  Fig. 3 and ¶ [0065]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Xiong-Sakai-Ohara-Fu to include the features as taught by Kim ‘435 above in order to improve resource management efficiency and channel measurement efficiency. (Kim ‘435, ¶ [0017]).

Regarding claim 17, Xiong-Sakai-Ohara-Fu discloses on the features with respect to claim 15 as outlined above:
Xiong-Sakai-Ohara-Fu does not explicitly teach:
wherein the subcarrier spacing used to generate the discovery preamble comprises a second subcarrier spacing and the first cyclic prefix comprises an extended cyclic prefix. 
However, in the same field of endeavor, Kim ‘435 teaches:
wherein the subcarrier spacing used to generate the discovery preamble comprises a second subcarrier spacing and the first cyclic prefix comprises an extended cyclic prefix (Kim ‘435: the LTE or LTE-A system also may use the subcarriers spaced at 7.5 KHz intervals and the extended cyclic prefix.  Fig. 3 and ¶ [0065]).
Xiong-Sakai-Ohara-Fu to include the features as taught by Kim ‘435 above in order to improve resource management efficiency and channel measurement efficiency. (Kim ‘435, ¶ [0017]).

Claims 21, 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over “Alcatel-Lucent Shanghai Bell, Alcatel-Lucent, Preamble design for D2D Discovery, 3GPP TSG RAN WG1 #77, R1-142052, May 2014, disclosed in Applicant’s IDS”, hereinafter, “NPL-1”) in view of Ohara et.al. (US Patent Application Publication, 2020/0154484, hereinafter, “Ohara”).
Regarding claim 21, NPL-1 teaches:
A method for wireless communication, comprising: 
identifying discovery information to broadcast in a discovery message as part of a device discovery procedure (NPL-1: UE that transmits a discovery message (including DMRS) can also transmit a “discovery preamble” prior to the discovery message.  [Section 1, Introduction]); 
generating a cyclically periodic signal comprising a plurality of copies of a discovery preamble (NPL-1: The discovery preamble discussed above could be readily implemented by utilizing every second subcarrier in the frequency domain.., a repetitive time structure with two identical parts is generated.  Figs. 2 (2 figures) and [Section 3]) to transmit prior to the discovery message, wherein the discovery preamble indicates an upcoming transmission of the discovery message (NPL-1: transmit a “discovery preamble” prior to the discovery message.  [Section 1, Introduction]); and
transmitting the cyclically periodic signal comprising the plurality of copies of the discovery preamble (NPL-1: [transmission proposals 1 and 2].  Figs. 2 (2 figures) and [Sections 3, 4]).
NPL-1 teaches generating repetitive time structure of the discovery preamble, NPL-1 does not explicitly teach:
wherein a type of a cyclic prefix associated with the cyclically periodic signal is based at least in part on a frequency band associated with the cyclically periodic signal. 
However, in the same field of endeavor, Ohara teaches:
wherein a type of a cyclic prefix associated with the cyclically periodic signal is based at least in part on a frequency band associated with the cyclically periodic signal (Ohara: The user equipment 200 is capable of communicating with the base station 100 using one or more frequency bands. In the embodiment, parameters, such as subcarrier spacing, may differ depending on the frequency band. The parameters that differ depending on the frequency band include … the CP length... These parameters are signaled from the base station 100 to the user equipment 200 as a preamble format...  Fig. 1 and ¶ [0028]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of NPL-1 to include the features as taught by Ohara above so as to effectively utilize characteristics of the various frequency bands. (Ohara, ¶ [0007]).

Regarding claim 24, NPL-1 teaches:
A method for wireless communication, comprising: 
receiving at least a portion of a cyclically periodic signal comprising a plurality of copies of a discovery preamble (NPL-1: The discovery preamble discussed above could be readily implemented by utilizing every second subcarrier in the frequency domain.., a repetitive time structure with two identical parts is generated.  Figs. 2 (2 figures) and [Section 3]), wherein the discovery preamble indicates an upcoming transmission of a discovery message NPL-1: transmit a “discovery preamble” prior to the discovery message.  [Section 1, Introduction]); and
receiving the discovery message based at least in part on receiving at least the portion of the cyclically periodic signal (NPL-1: UE that transmits a discovery message (including DMRS) can also transmit a “discovery preamble” prior to the discovery message [hence to be received by receiver].  [Section 1, Introduction]), wherein the plurality of copies of the discovery preamble indicate an upcoming transmission of the discovery message (NPL-1: transmit a “discovery preamble” prior to the discovery message.  [Section 1, Introduction]).
Although NPL-1 teaches generating repetitive time structure of the discovery preamble, NPL-1 does not explicitly teach:
wherein a type of a cyclic prefix associated with the cyclically periodic signal is based at least in part on a frequency band associated with the cyclically periodic signal. 
However, in the same field of endeavor, Ohara teaches:
wherein a type of a cyclic prefix associated with the cyclically periodic signal is based at least in part on a frequency band associated with the cyclically periodic signal (Ohara: The user equipment 200 is capable of communicating with the base station 100 using one or more frequency bands. In the embodiment, parameters, such as subcarrier spacing, may differ depending on the frequency band. The parameters that differ depending on the frequency band include … the CP length... These parameters are signaled from the base station 100 to the user equipment 200 as a preamble format...  Fig. 1 and ¶ [0028]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of NPL-1 to include the features as taught by Ohara above so as to effectively utilize characteristics of the various frequency bands. (Ohara, ¶ [0007]).

Regarding claim 26, the combination of NPL-1 and Ohara discloses on the features with respect to claim 24 as outlined above.
NPL-1 further teaches:  
wherein the cyclically periodic signal comprises a cyclic prefix appended to a time domain waveform comprising the plurality of copies of the discovery preamble (NPL-1: Cyclic prefix CP in Figs. 2 (2 figures), Section 3).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over NPL-1 and Ohara in view of Yi et.al. (US Patent Application Publication, 2016/0007406, hereinafter, “Yi”), further in view of Fu.
Regarding claim 22, the combination of NPL-1 and Ohara discloses on the features with respect to claim 21 as outlined above:
NPL-1 further teaches:
mapping the base sequence to non-consecutive subcarriers in the frequency domain based at least in part on the subcarrier spacing, wherein a number of subcarriers between the non-consecutive subcarriers corresponds to the number of copies of the discovery preamble included in the cyclically periodic signal (NPL-1: The discovery preamble discussed above could be readily implemented by utilizing every second subcarrier [i.e., non-consecutive] in the frequency domain.., a repetitive time structure with two identical parts is generated.  Figs. 2 (2 figures) and [Section 3]); 
generating a time domain waveform comprising the plurality of copies of the discovery preamble based at least in part on a frequency-to-time-domain transform of the mapped base sequence (NPL-1: Cyclic prefix CP in Figs. 2 (2 figures), Section 3); and
appending a cyclic prefix to the time domain waveform to generate the cyclically periodic signal comprising the plurality of copies of the discovery preamble (NPL-1: Time domain waveforms in Figs. 2 (2 figures), Section 3). 
The combination of NPL-1 and Ohara does not explicitly teach:
identifying a base sequence corresponding to the discovery preamble;
determining a subcarrier spacing for mapping the base sequence to subcarriers in a frequency domain.
However, in the same field of endeavor, Yi teaches:
identifying a base sequence corresponding to the discovery preamble (Yi: The set of 64 preamble sequences in a cell is found by including first, in the order of increasing cyclic shift, all the available cyclic shifts of a root Zadoff-Chu sequence with the logical index RACH_ROOT_SEQUENCE.  ¶ [0073]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention combination of NPL-1 and Ohara to include the features as taught by Yi above in order to acquire fine time tracking via a discovery signal. (Yi, ¶ [0066]).
The combination of NPL-1 and Ohara and Yi does not explicitly teach:
determining a subcarrier spacing for mapping the base sequence to subcarriers in a frequency domain. 
However, in the same field of endeavor, Fu teaches:
determining a subcarrier spacing for mapping the base sequence to subcarriers in a frequency domain (Fu: Due to the differences of carrier frequency used by UEs for transmitting data, subcarrier width used for transmitting data may be different… Herein, the subcarrier width may be referred as ` subcarrier spacing` or `subcarrier space`.  when the subcarrier width of an OFDM symbol is 15 kHz, the subframe length is 1 ms; when the subcarrier width of an OFDM symbol is 30 kHz, the subframe length is 0.5 ms, and the number of OFDM symbols are the same in each subframe, i.e., fourteen.  ¶ [0083]).
 NPL-1 and Ohara and Yi to include the features as taught by Fu above in order to receive downlink reference signal efficiently in wireless communication systems. (Fu, ¶ [0012]).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over NPL-1 and Ohara in view of “ITRI, Discovery Preamble Design for AGC Consideration in SC-FDM systems, 3GPP TSG RAN WG1 #76bis, R1-141479, disclosed in Applicant’s IDS”, hereinafter, “NPL-2”), further in view of Yi et.al. (US Patent Application Publication, 2016/0007406, hereinafter, “Yi”).
Regarding claim 23, NPL-1 and Ohara discloses on the features with respect to claim 21 as outlined above:
NPL-1 further teaches:
appending a cyclic prefix to each time domain waveform of the plurality of time domain waveforms (NPL-1: Cyclic prefix CP in Figs. 2 (2 figures), Section 3); and
combining the plurality of time domain waveforms to generate the cyclically periodic signal (NPL-1: The discovery preamble discussed above could be readily implemented by utilizing every second subcarrier in the frequency domain.., a repetitive time structure with two identical parts is generated.  Figs. 2 (2 figures) and [Section 3]). 
NPL-1 and Ohara does not explicitly teach:
	generating a plurality of time domain waveforms each comprising a copy of the discovery preamble;
cyclically shifting at least one time domain waveform of the plurality of time domain waveforms based at least in part on a length of a cyclic prefix to be appended to the at least one time domain waveform and a position of the at least one time domain waveform in the cyclically periodic signal.
However, in the same field of endeavor, NPL-2 teaches:
generating a plurality of time domain waveforms each comprising a copy of the discovery preamble (NPL-2: In the receiving chain, AGC [automatic gain controller] adjusts the composite waveform to fit in the range of ADC [analog-to-digital converter] and minimize ADC induced quantization error. In other words, the AGC would adjust the peak amplitude of the waveform to fit the maximum range of the ADC.  A repeated waveform is considered in the discovery preamble. When we consider energy detection as AGC algorithm assumption, Zadoff-Chu sequence is considered.  [Sections 2.1, 2.2]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of NPL-1 and Ohara to include the features as taught by NPL-2 above in order to reduce cross-term when energy detection is applied.  (NPL-2, Section 2.2).
The combination of NPL-1 and Ohara and NPL-2 does not explicitly teach:
cyclically shifting at least one of the plurality of time domain waveforms based at least in part on a length of a cyclic prefix to be appended to the at least one time domain waveform and a position of the at least one time domain waveform in the cyclically periodic signal. 
However, in the same field of endeavor, Yi teaches:
cyclically shifting at least one of the plurality of time domain waveforms (Yi: The set of 64 preamble sequences in a cell is found by including first, in the order of increasing cyclic shift, all the available cyclic shifts of a root Zadoff-Chu sequence.  ¶ [0073]) based at least in part on a length of a cyclic prefix to be appended to the at least one time domain waveform and a position of the at least one time domain waveform in the cyclically periodic signal (Yi: the discovery signal uses extended CP, CP length of initiation request would be same as preamble format 1 CP length, or the discovery signal uses short CP, CP length of initiation request would be same as preamble format 4 CP length.  ¶ [0067]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention combination of NPL-1 and Ohara and NPL-2 to include the features as taught by Yi above in order to acquire fine time tracking via a discovery signal. (Yi, ¶ [0066]).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over NPL-1 and Ohara in view of Yi et.al. (US Patent Application Publication, 2016/0007406, hereinafter, “Yi”).
Regarding claim 25, NPL-1 and Ohara discloses on the features with respect to claim 24 as outlined above:
NPL-1 and Ohara does not explicitly teach:
	cyclically shifting the received portion of the cyclically periodic signal to identify the discovery preamble prefix.
However, in the same field of endeavor, Yi teaches:
cyclically shifting the received portion of the cyclically periodic signal to identify the discovery preamble prefix (Yi: The set of 64 preamble sequences in a cell is found by including first, in the order of increasing cyclic shift, all the available cyclic shifts of a root Zadoff-Chu sequence.  ¶ [0073]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention NPL-1 and Ohara to include the features as taught by Yi above in order to acquire fine time tracking via a discovery signal. (Yi, ¶ [0066]).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over NPL-1 and Ohara in view of “ITRI, Discovery Preamble Design for AGC Consideration in SC-FDM systems, 3GPP TSG RAN WG1 #76bis, R1-141479, disclosed in Applicant’s IDS”, hereinafter, “NPL-2”).
Regarding claim 27, NPL-1 and Ohara discloses on the features with respect to claim 24 as outlined above:
NPL-1 and Ohara does not explicitly teach:
	wherein the cyclically periodic signal comprises a combination of time domain waveforms each corresponding to a different copy of the discovery preamble and each comprising an appended cyclic prefix.
However, in the same field of endeavor, NPL-2 teaches:
wherein the cyclically periodic signal comprises a combination of time domain waveforms each corresponding to a different copy of the discovery preamble (NPL-2: In the receiving chain, AGC [automatic gain controller] adjusts the composite waveform to fit in the range of ADC [analog-to-digital converter] and minimize ADC induced quantization error. In other words, the AGC would adjust the peak amplitude of the waveform to fit the maximum range of the ADC.  A repeated waveform is considered in the discovery preamble. When we consider energy detection as AGC algorithm assumption, Zadoff-Chu sequence is considered.  [Sections 2.1, 2.2]) and each comprising an appended cyclic prefix (NPL-2: there are two types of cyclic prefix.  [Section 2.2]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of NPL-1 and Ohara to include the features as taught by NPL-2 above in order to reduce cross-term when energy detection is applied.  (NPL-2, Section 2.2).

Claims 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong-Sakai-Ohara in view of Yi et.al. (US Patent Application Publication, 2016/0007406, hereinafter, “Yi”).
Regarding claim 28, Xiong-Sakai-Ohara discloses on the features with respect to claim 1 as outlined above:
Xiong-Sakai-Ohara does not explicitly teach:
wherein the first cyclic prefix associated with the discovery preamble comprises an extended cyclic prefix and the second cyclic prefix associated with the discovery message comprises a normal cyclic prefix. 
However, in the same field of endeavor, Yi teaches:
wherein the first cyclic prefix associated with the discovery preamble comprises an extended cyclic prefix (Yi: the UE may not be able to acquire fine time tracking via a discovery signal, the long CP [cyclic prefix] may be necessary. In this case… the extended CP is used for a discovery signal.  Fig. 6 and ¶ [0066]) and the second cyclic prefix associated with the discovery message comprises a normal cyclic prefix (Yi: whereas synchronization signal transmitted in on state can use normal CP.  Fig. 6 and ¶ [0066]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Xiong-Sakai-Ohara to include the features as taught by Yi above in order to acquire fine time tracking via a discovery signal. (Yi, ¶ [0066]).

Regarding claim 29, Xiong-Sakai-Ohara discloses on the features with respect to claim 11 as outlined above:
Xiong-Sakai-Ohara does not explicitly teach:
wherein the first cyclic prefix associated with the discovery preamble comprises an extended cyclic prefix and the second cyclic prefix associated with the discovery message comprises a normal cyclic prefix. 
However, in the same field of endeavor, Yi teaches:
wherein the first cyclic prefix associated with the discovery preamble comprises an extended cyclic prefix (Yi: the UE may not be able to acquire fine time tracking via a discovery signal, the long CP [cyclic prefix] may be necessary. In this case… the extended CP is used for a discovery signal.  Fig. 6 and ¶ [0066]) and the second cyclic prefix associated with the discovery message comprises a normal cyclic prefix (Yi: whereas synchronization signal transmitted in on state can use normal CP.  Fig. 6 and ¶ [0066]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Xiong-Sakai-Ohara to include the features as taught by Yi above in order to acquire fine time tracking via a discovery signal. (Yi, ¶ [0066]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEM H NGUYEN whose telephone number is (408) 918-7636.  The examiner can normally be reached on Monday-Friday, 8:00AM-4:30PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571) 270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/L.H.N./Examiner, Art Unit 2416


/SAI AUNG/Primary Examiner, Art Unit 2416